NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

THOMSON LICENSING SAS AND THOMSON
LICENSING, LLC,
Appellants,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

QISDA CORPORATION, QISDA AMERICA
C()RPORATION, QISDA (SUZH()U) CO., LTD.,
BENQ CORPORATION, BENQ AMERICA
CORPORATION, AND BENQ LATIN AMERICA
CORPORATION,

Interl)enors,

AND

AU OPTRONICS CORPORATION AND AU
OPTRONICS CORPORATI()N OF AMERICA,

Interz)enors,

AND

CHIMEI INNOLUX CORPORATION, INNOLUX
CORPORATION, AND CHI MEI
OPTOELECTRONICS USA, INC.,

Interz)enors.

THOMASON LICENSING SAS V. ITC 2

2012-1536

On appeal from the United States International Trade
Comrnission in lnvestigation Nos. 337-TA-741 and 337-TA-
749.

ON MOTION

()RDER

Upon consideration of Qisda Corporation, Qisda
Arnerica Corporation, Qisda (Suzliou) Co., Ltd., Benq
Corporation, Benq Arnerica Corporation, Benq Latin
Amei'ica Corporation, AU Optronics Corporation, AU
Optronics Corporation of Arnerica, and Chirnei lnnolux
Corporation, InnoluX Corporation, and Chi l\/[ei
Optoelectronics USA, Inc.’s unopposed motions for leave to
intervene,

I'i‘ Is ORDF.RED THAT:

The motions for leave to intervene are granted The
revised official caption is reflected above.

FoR THE CoURT

/s/ J an Horbaly
Date Jan Horbaly
Clerk

F|LED
APPEALS Fon
u'&r$icr]ausperir)€eiz\\_csi>.cu\r

SEP 14 ZU'&Z

JAN HOHBAL¥
CLERK

3 THOMSON LICENSING SAS V. ITC

cc: John C. O’Quinn , Esq.
Steven P. Hollman, Esq.
Ron E. Shulinan, Esq.
Frank H. l\/lorgan, Esq.
Jia Chen, Esq.

s24